Citation Nr: 0633768	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial increased rating in excess of 20 
percent for a third degree burn scar of the right lateral 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk





INTRODUCTION

The veteran had active military service from August 1959 to 
February 1960.  The veteran also had approximately two weeks 
of verified ACDUTRA in June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.


FINDING OF FACT

The veteran's third degree burn scar of the right lateral 
thigh measures no more than 45 square inches and is 
manifested by adherence to the underlying tissue and muscle 
atrophy; there is no evidence of limitation in motion or 
function.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent are not met for a third degree burn scar of the right 
lateral thigh.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this regard, an October 2003 
letter notified the veteran that in order to establish 
entitlement to an increased rating, the evidence must show 
that his service-connected disability had increased in 
severity.  The Board notes that the October 2003 letter was 
sent to the veteran immediately following receipt of his 
October 2003 notice of disagreement, in which the veteran 
disagreed with the September 2003 rating decision which 
granted service connection for a third degree burn scar of 
the right lateral thigh, evaluated as 20 percent disabling, 
effective March 20, 2003.  This October 2003 letter was also 
sent prior to the March 2004 issuance of the Statement of the 
Case, thus making VCAA notice timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The October 2003 letter also explained the veteran's role in 
the claims process and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the veteran of the need to submit 
all evidence pertinent to his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding a disability rating and an effective date.  
The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because the veteran was awarded an effective 
date of March 20, 2003, the date of his original claim for 
service connection for a third degree burn scar of the right 
lateral thigh.  See 38 C.F.R. § 3.400 (2006) (earliest 
effective date is the date of receipt of the claim).  
Therefore, the issue of notice regarding the effective date 
is rendered moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  The veteran's service medical records and a private 
treatment report from Dr. EM are of record.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  The 
veteran was afforded a VA examination in September 2003.  The 
examination reports contain findings pertinent to the 
evaluation of the veteran's service-connected third degree 
burn scar of the right lateral thigh under governing law and 
regulations.  The veteran has not submitted medical evidence 
that suggests his disability has worsened significantly since 
September 2003, the time of his last VA examination.  In the 
October 2003 notice of disagreement, the veteran stated that 
he believed his condition to be more severe than the VA 
examination showed.  However, as will be discussed further 
below, the Board concludes that the September 2003 VA 
examination was adequate for rating purposes, and that the 
medical evidence of record is sufficient to evaluate the 
veteran's initial increased rating claim.  Further 
examination is not necessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection was granted for a third degree burn scar 
of the right lateral thigh in a September 2003 rating 
decision, and the RO assigned an initial compensable 
disability rating of 20 percent, effective March 20, 2003, 
the date on which the original service connection claim was 
received.  The veteran contends that he is entitled to a 
higher initial evaluation for his third degree burn scar of 
the right lateral thigh.  More specifically, the veteran 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim in January 2004, if the evidence warrants.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 38 
U.S.C.A. § 5110(a) (West 2002) (effective dates of 
compensation, in general, cannot be earlier than the date of 
the receipt of application for benefits).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran is currently assigned a 20 percent disability 
evaluation for a third degree burn scar of the right lateral 
thigh pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  Under that Diagnostic Code, a 20 percent evaluation 
is warranted for scars, other than head, face, or neck, that 
are deep or that cause limited motion with an area or areas 
exceeding 12 square inches.  A 30 percent evaluation is 
warranted when the area or areas of the scar exceed(s) 72 
square inches.  A 40 percent evaluation is warranted when the 
area or areas of the scar exceed(s) 144 square inches.  Note 
2 indicates that a deep scar is one associated with 
underlying soft tissue damage.  Id.

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
or areas of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars which are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Diagnostic Code 7805 provides for disability ratings for 
scars based on the rating for limitation of function of the 
affected part.  In the present case, the veteran's scar is on 
his right lateral thigh.  Therefore, ratings under Diagnostic 
Code 7805 should be rated based on Diagnostic Codes 5251-
5253.  Additionally, since Diagnostic Codes 5251-5253 pertain 
to the musculoskeletal system, the provisions of 38 C.F.R. §§ 
4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5251, a 10 percent rating is warranted 
for extension of the thigh which is limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006).

Under Diagnostic Code 5252, a 10 percent rating is warranted 
for flexion of the thigh which is limited to 45 degrees.  A 
20 percent rating is warranted for flexion limited to 30 
degrees.  A 30 percent rating is warranted for flexion 
limited to 20 degrees.  Finally, a 40 percent rating is 
warranted for flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2006).

Finally, under Diagnostic Code 5253, a 10 percent rating is 
warranted for limitation of adduction, including not being 
able to cross one's legs, or limitation of rotation, 
including an inability to toe-out more than 15 degrees.  A 20 
percent rating is warranted for limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2006).

The veteran is service-connected for a third degree burn scar 
of the right lateral thigh, evaluated as 20 percent disabling 
pursuant to Diagnostic Code 7801, effective March 20, 2003.  
The veteran contends that his initial disability evaluation 
was incorrect, and claims he is entitled to a 40 percent 
disability rating.

Seeing as the maximum schedular evaluation under Diagnostic 
Codes 7802-7804 is 10 percent, the Board will not consider 
whether a rating under these Diagnostic Codes is more 
appropriate.

When analyzing the current manifestations of the veteran's 
third degree burn scar of the right lateral thigh under 
Diagnostic Codes 7801-7805, the Board finds the evidence 
supports no more than a 20 percent disability evaluation.  
This disability evaluation is supported by the September 2003 
VA examination and the March 2004 letter from Dr. EM, which 
indicate that the veteran's scar measures no more than 45 
square inches and is manifested by adherence to the 
underlying tissue and decreased vastus lateralis muscle 
strength.  In addition, there is no competent medical 
evidence of limitation in motion or function, inflammation, 
edema, or keloid formation.

A September 2003 VA examination reflects that the veteran 
complained of balance problems related to his third degree 
burn scar of the right lateral thigh, and specifically 
mentioned two falling incidents which he related to decreased 
muscle strength in his right thigh.  The veteran also 
indicated occasional itching on the burn scar.  The VA 
examiner noted that the veteran's right thigh had evidence of 
a well-healed scar measuring 8 inches by 4.75 inches, or 38 
square inches, at the site of the vastus lateralis muscle 
with adherence to the underlying tissue.  An area of 
depression was noted, and the examiner described the texture 
of the skin as smooth, shiny, and irregular in shape.  Upon 
examination, no inflammation, edema, or keloid formation was 
found.  The veteran walked with a steady gait, and there was 
no limitation of motion or function caused by the scar.  
Muscle strength with resistance was 3/5 and was 4/5 without 
resistance.  The veteran could not demonstrate toe walking 
and was unable to tolerate full weight-bearing on the right 
leg.  The VA examination report indicates diagnoses of a 
stable first-third degree burn on the anterior/lateral right 
thigh and atrophy of the vastus lateralis muscle.

Although the veteran contends that his condition is more 
severe than the September 2003 VA examination reports, the 
Board finds the September 2003 VA examination was adequate 
for rating purposes and fully evaluated the veteran's current 
condition.  The examination included a review of the entire 
claims folder, as well as an extensive history and physical 
examination of the veteran.  The examiner noted visual 
characteristics of the scar, including the size of the scar 
and texture of the skin.  The examiner also physically 
examined the veteran's scar, noting adherence to the 
underlying tissue felt on palpation.  The veteran's range of 
motion, muscle strength, gait, and ability to bear weight 
were all tested.  The Board is uncertain what more the VA 
examiner could have done to present a complete picture of the 
veteran's scar and its impact on his physical health and 
abilities.  Thus, the examination report will be afforded 
considerable weight in deciding the veteran's claim.

In addition to the September 2003 VA examination report, the 
claims folder contains a March 2004 letter from Dr. EM 
summarizing an October 2003 visit from the veteran for 
evaluation and treatment of his right thigh.  This letter 
indicates that the veteran reported he felt unable to walk 
without medication due to pain in his right thigh.  Dr. EM 
noted that the veteran's scar was approximately 9 inches by 5 
inches, or 45 square inches.

Although the veteran contends that he is entitled to a 40 
percent rating for his third degree burn scar of the right 
lateral thigh, the evidence does not show that his scar 
exceeds 144 square inches.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  In fact, the veteran's scar measures, at most, 45 
square inches, which is not large enough to warrant a 30 
percent rating under Diagnostic Code 7801.  The Board thus 
concludes that his third degree burn scar of the right 
lateral thigh is appropriately rated as 20 percent disabling.

The Board concludes that an initial rating in excess of 20 
percent is also not warranted under Diagnostic Code 7805.  As 
was previously mentioned, Diagnostic Code 7805 rates scars 
based on their limitation of function of the affected part.  
In the present case, the September 2003 VA examiner indicated 
no limitation of motion or function caused by the veteran's 
scar.  Dr. EM's March 2004 letter notes the veteran reported 
that he felt unable to walk without pain medication for his 
right thigh.  However, there is no mention of any specific 
limitation of motion or function.  At most, the veteran might 
be entitled to a 10 percent rating for contemplation of 
functional loss from pain under DeLuca.  However, the 
veteran's service-connected disability is currently rated at 
20 percent disabling.  Furthermore, the veteran would not be 
entitled to a separate rating under Diagnostic Code 7805 
because both Diagnostic Codes (7801 and 7805) contemplate 
limitation of motion.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2006), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's third degree burn scar of the right lateral thigh 
to warrant consideration of alternate rating codes.  The 
muscle atrophy has been considered in assigning the 20 
percent evaluation under Diagnostic Code 7801, in that the 
muscle atrophy is representative of a deep scar.

As a final note, the Board notes that the veteran's 
representative appears to argue that consideration should be 
given to rating the veteran's disability under the 
regulations pertaining to joints.  See June 2004 
representative statement.  However, the record does not 
contain any competent medical evidence indicating that the 
veteran has a current joint disability which is related to 
his third degree burn scar of the right lateral thigh.  
Therefore, such consideration is unwarranted.

The evidence of record demonstrates that the veteran's 
current symptomatology includes a scar measuring no more than 
45 square inches, adherence of the scar to the underlying 
tissue with muscle atrophy, with no evidence of limitation in 
motion or function, inflammation, edema, or keloid formation.  
Thus, in the present case the preponderance of the evidence 
is against assignment of a disability rating in excess of 20 
percent.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial increased rating in excess of 20 
percent for a third degree burn scar of the right lateral 
thigh is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


